                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     February 12, 2020

BY ECF AND EMAIL

The Honorable Katherine Polk Failla
United States District Judge

                                                               MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, New York 10007
failla_nysdchambers@nysd.uscourts.gov

       Re:     United States v. Okechukwu Peter Ezika, S5 18 Cr. 117 (KPF)

Dear Judge Failla:

        The Government respectfully submits this letter to request a brief extension of time within
which to file its sur reply to the defendant’s reply memorandum of law in support of the
defendant’s motion to withdraw his guilty plea and to withdraw his waiver of the right to a grand
jury indictment. (Dkt. Nos. 210-213.) The Government’s sur reply presently is due on or before
February 14, 2020. (Dkt. Nos. 214, 218.)

       According to Richard Portale, Esq., the defendant’s former counsel, Mr. Portale did not
become aware of the defendant’s January 16, 2020 attorney-client privilege waiver, see Dkt. Nos.
217-18, until in or about early February 2020, when the Government contacted Mr. Portale to
coordinate the collection of all documents relevant to the defendant’s allegations. The
Government has now briefly spoken with Mr. Portale on several occasions, though not
substantively regarding Mr. Portale’s past representation of the defendant.

        The Government understands from Mr. Portale that Mr. Portale is now out of the office on
a 30-day paternity leave of absence, and Mr. Portale has informed the Government that he is not
able to consult his own counsel about ethical considerations regarding what documents he can or
cannot provide to the Government during this leave of absence. Specifically, Mr. Portale has
indicated that he will be out of the office until at least on or about March 16, 2020.

       In light of Mr. Portale’s representations to the Government regarding his unavailability,
the Government is not in a position to prepare its sur reply within the current deadline of February
14, 2020. The Government understands from Mr. Portale that Mr. Portale will need time to consult
with his own counsel before he is in a position to provide necessary documentation to the
Government. Accordingly, given the foregoing and to permit the Government sufficient time to
review any relevant documents Mr. Portale is able to provide to the Government, the Government
                                                                                       Page 2


respectfully requests an extension to file its sur reply until on or before March 31, 2020. The
defendant does not oppose this request.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York


                                               By: __/s/ Juliana N. Murray________
                                                   Juliana N. Murray / Robert B. Sobelman
                                                   Assistant United States Attorneys
                                                   (212) 637-2314/2616

cc:    Michael P. Kushner, Esq. (by ECF and email)
       Richard Portale, Esq. (by ECF and email)




Application GRANTED.

Dated:         February 12, 2020                     SO ORDERED.
               New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
